               Case 1:20-cv-03441-PAE Document 12 Filed 08/06/20 Page 1 of 1


                                           JUDD BURSTEIN,           P.C.
                                                 ATTORNEYS AT LAW




..JUDD BURSTEIN                                                                        5 COLUMBUS CIRCLE
PETER B . SCHALK'                                                                        1790 BROADWAY
                                                                                    NEW YORK. NEW YORK 10019
                                                                                      TEL: ( 212) 974-2400
G. WILLIAM BARTHOLOMEW'                                                               FAX : (2 12) 974-2944
RICHARD S . K. DIORIO                                                                    WWW.BURLAW.COM


'ALSO ADM ITTED IN NEW JERSEY                              August 6, 2020

  BYECF
  The Honorable Paul A. Engelmayer
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                      Re:       Bisnow LLe v. Thomas Lopez-Pierre, Case No. 20-cv-03441-PAE-SLC

  Dear Judge Engelmayer:

           We represent Plaintiff Bisnow LLC ("Plaintiff') in the above-referenced case. We submit
  this letter pursuant to Rule 1(E) of Your Honor's Individual Practices in Civil Cases to respectfully
  request a brief extension of Plaintiff's time to respond to the Court's Order to Show Cause of July
  30,2020, as to why the case should not be dismissed for failure to prosecute. The Court's Order to
  Show Cause provides that Plaintiff may show cause by properly submitting a motion for default
  judgment. Toward that end, our frrm submitted a request for a Clerk's Certificate of Default today.
  We anticipate issuance of a Certificate of Default in the near future, and we will be prepared to
  submit the actual motion for a default shortly after issuance of the Certificate of Default. However,
  our submission is currently due this Sunday, August 9,2020, and members of our frrm, who are
  largely working remotely during the pandemic, experienced significant disruptions this week with
  power outages and loss of internet service as a result of storm damage. Accordingly, we respectfully
  ask for an extension to submit a response to the Order to Show Cause to Friday, August 15, 2020.

         This is the first request for an extension of this deadline. As Defendant has not appeared, I
  have not requested his consent. In addition to e-filing this request, we have sent a copy of this letter
  to Defendant by F edEx to ensure receipt.

                                                           ReS~llY,


                                                           P~SChalk
  cc:       Defendant Thomas Lopez-Pierre (via FedEx)
